DETAILED ACTION

This office action is in response to the preliminary amendment filed 5/23/2019. As directed by the amendment, claim 17 has been amended, claims 1-16 and 18-19 have been cancelled, and claims 20-34 have been newly added.  Thus, claims 17 and 20-34 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites, “wherein inhaler (sic)”; it is suggested to recites --wherein the inhaler-- to make clear it refers back to the previously recited inhaler.  Appropriate correction is required.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21-34, line 1 of the respective claims recite, “The breath-actuated dry powder inhaler of claim 17”; which is an apparatus claim.  Claim 17, from which claims 21-34 depend from, recite, “A method of indicating the inhalation dosage dispensed from a dry powder inhaler”, which is a method claim.  It is unclear whether claims 21-34 are intended to be directed to an apparatus or to a method.  For purposes of examination, it is assumed that claims 21-34 are directed to a method, and “the breath-actuated dry powder inhaler” recited in claims 21-34 refers back to “a dry powder inhaler” recited in claim 17.
Claim 17 recites the limitation "the inhalation dosage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, line 9 recites, “the BAM comprising a BAM flap”.  Claim 17, from which claim 20 depends from, recites “a BAM flap” in line 6.  It is unclear whether the BAM flap recited in claim 20 refers back to the BAM flap previously recited in claim 17 or to a new structural element.
Claim 21 recites the limitation "the dose opening mechanism" in lines 1-2, “the piercing element” in line 3, and “the sealed foil packet” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation “the piercing element” in line 2 and “the sealed foil packet” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
23 recites the limitation "the mouthpiece cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the resetting action" in lines 1-2, “the priming component” in line 2, “the dose ring” in line 2, “the airway” in line 3, “the piercer” in line 3, and “the next inhalation” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitation "the swirl chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the dose ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the dose pocket” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the dose pocket” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the swirl chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the swirl chamber" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the body" in line 1 and “the device” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation "the piercer blade" in line 1. There is insufficient antecedent basis for this limitation in the claim.
34 recites the limitation "the piercer blade" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 17 and 21, 23-24, 26-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al (2010/0163042) in view of Sun (2013/0102596).
Regarding claim 17, Bhowmick discloses an inhaler device with the structure for performing the claimed method steps for indicating an inhalation dosage dispensed from a dry powder inhaler through emission of an audible signal, the method comprising: (a) opening of a lever or a mouthpiece cap (1) (cap) of said inhaler to prime a breath activated mechanism (BAM) by rotation of the lever or the mouthpiece cover (1) from a substantially closed to a substantially open position (opening cap causes primer spring to be extended) (para [0089]); (b) successively moving a BAM flap (9) (BAM flap) from a substantially closed position to a substantially open position, wherein a bistable biasing spring (10) (bistable spring) holds the BAM flap in the substantially closed position until the bistable biasing spring (10) is overcome by a breath induced low pressure to allow opening of the BAM flap (negative pressure or pressure drop is created in the device below the Breath Actuated Mechanism (BAM) flap (9) which is attached to a bi-stable spring (10) causing the BAM flap (9) to fall/move inward) (para [0090]); and (c) wherein an audible signal is emitted upon movement of the BAM flap to said open position (when the user inhales, there is an audible sound of the striking of the piercer beam against the dose carrier) (para [0104]).
Bhowmick does not disclose the audible signal is directly emitted by the movement of the bistable spring, directly emitted by the movement of the BAM flap from 
However, Sun in figs 19-20 teaches an inhaler including an inhalation-activatable triggering mechanism (para [0059]) comprising a BAM flap (196) (vane) (para [0085]), wherein inhalation effectuates the movement of the BAM flap (196) to an open position (para [0059]), and wherein an audible signal is emitted upon movement of the BAM flap (196) to the open position and wherein the audible signal is directly emitted by movement of the BAM flap (196) from a substantially closed position to a substantially open position (movement the vane (196) to its open position provides audible feedback indicating that a dose has been delivered) (para [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Bhowmick by configuring the BAM flap to provide an audible signal directly emitted by the movement of the BAM flap from a substantially closed position to a substantially open position as taught by Sun in order to provide an additional audible feedback that a dose has been delivered (Sun, para [0085]).
Regarding claim 21, Bhowmick discloses the dose opening mechanism comprises a shuttle (14) (cam) that rotates around an axis of the dry powder inhaler and furthermore incorporates a track (20) (cam track profile) that guides the piercing element (13) into and out of the sealed foil packet (para [0067]).
Regarding claim 23, Bhowmick discloses the inhaler is reset by closing of the mouthpiece cover by a patient (reset mechanism springs into play) (para [0094]), wherein a priming component (14) (cam) acting in a reverse direction to a priming action 
Regarding claim 24, Bhowmick discloses that during the resetting action, the priming component (14) also acts on an indexing component (15) (indexer) which drives the dose ring (11) to rotate and positions a next unopened dose pocket in line with the airway and the piercer ready for the next inhalation (advances the dose ring (11) to the next dose unit).
Regarding claim 26, Bhowmick discloses the said inhaler is reusable (contains multiple (60) doses and therefore is structured to be used multiple times) (para [0009]).
Regarding claim 27, Bhowmick discloses the dose ring (11) has dose units ranging from about 15 units to about 120 units (60 units) (Bhowmick, para [0009]).
Regarding claim 28, Bhowmick discloses the movement of the BAM flap (9) to the open position results in a push of air to sweep through the dose pocket (when BAM flap (9) is opened, air passes through ducting (8) and into the passage/opening created by the fallen BAM flap (9), enters the punctured dose unit of the dose carrier, entrains the medication powder and exits (para [0092]).
Regarding claim 29, Bhowmick discloses said dose pocket is slit open prior to the sweep of air through the dose pocket (air passes through the punctured dose unit, and therefore the dose pocket is slit open prior to the sweep of air through the dose pocket) (para [0092]).

    PNG
    media_image1.png
    307
    530
    media_image1.png
    Greyscale


Regarding claim 30, Bhowmick discloses the swirl chamber has a convergent conical section (para [0079]).  Bhowmick discloses the convergence half angle ( of the convergent conical section is 28.6 degrees, and therefore the opposite angle is (90-), or 61.4 degrees, which is between 50 and 70 degrees.
Regarding claim 32, Bhowmick discloses a magnifying lens (5) on an upper clamshell (2) of the body to display a number of doses remaining in the device (para [0082]).
Regarding claim 33, Bhomick disclose the piercer blade is of a triangular shape (as shown in fig 9, piercing heads have a triangular tip).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al and Sun as applied to claim 17 above, and further in view of Eason (5,617,971) and Sarrott et al (2002/0139812).

    PNG
    media_image2.png
    653
    622
    media_image2.png
    Greyscale

Regarding claim 22, modified Bhowmick discloses the inhaler incorporates a track (20) (cam track) that guides the piercing element into and out of the sealed foil packet (cam (14) of the piercing element follows the track (20) to pierce a dose unit) (Bhowmick, para [0090]), and as shown in the annotated fig 8 above, the cam track has a generally triangular profile and therefore comprises a pierce track (portion of track corresponding to (2) where cam moves linearly forward, a retract track, and a horizontal track (portion of track corresponding to 1 and 3 where piercing element retracts and is reset to original position) (Bhowmick, para [0090]).

However, Eason in fig 22 teaches a dry powder inhaler device including a track (305) provided with a number of one way gates (not shown) to ensure that the boss (340, 340') of each arm always moves around the respective circuit in the same sense (col 10, ln 24-28),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the track of modified Bhowmick by providing one-way gates at interfaces that forces the piercing element to follow a single route around the track as taught by Eason in order to ensure that the piercing element always moves around the track in the same direction (Eason, col 10, ln 24-28).
The now-modified Bhowmick’s device does not disclose the gates are flexible.
However, Scarrott in fig 42 teaches an inhaler device with a one-way mechanism including a flexible finger (1304), wherein the flexible fingers allowing one-way movement while preventing movement in the opposite direction (para [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the gates of modified Bhowmick to be flexible fingers preventing movement in the opposite direction as taught by Scarrott, as the use of flexible fingers to allow movement in one direction while preventing movement in the opposite direction are known in the art, the specification does not disclose any criticality in providing gates that are flexible to force the piercing element to follow a single route around the track, and it appears that the modified .
Claim(s) 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al and Sun as applied to claim 17 above, and further in view of Finlay et al (2004/0107963).
Regarding claim 25, modified Bhowmick discloses the swirl chamber (6 of Bhowmick) comprises of tangential inlets (cyclone head inlets) (Bhowmick, para [0092], fig 20)) and a convergent section (has a conical shape) (Bhowmick, para [0085), 
Modified Bhowmick does not disclose the swirl chamber includes an internal post and an attenuator.
However, Finlay in fig 5 teaches a dry powder inhaler device including swirl chamber including a tangential inlet (42), an internal post (50) (mouthpiece) (para [0034]), and an attenuator (28) (mesh) mounted to the internal post (50) (para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the swirl chamber of modified Bhowmick by providing an internal post and an attenuator mesh as taught by Finlay in order to prevent powder with a predetermined size from traversing the attenuator and thereby prevent powder deposition in the mouth and throat of the user (Finlay, para [0028]).
Regarding claim 31, modified Bhowmick discloses a swirl chamber. 
Modified Bhowmick does not disclose the swirl chamber having an attenuator design selected from the group consisting of a reverse angled mesh design and a crosshair mesh design. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the swirl chamber of modified Bhowmick by providing an attenuator mesh having a crosshair mesh design as taught by Finlay in order to prevent powder with a predetermined size from traversing the attenuator and thereby prevent powder deposition in the mouth and throat of the user (Finlay, para [0028]).
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al and Sun as applied to claim 17 above, and further in view of Beer (2007/0172393).
Regarding claim 34, modified Bhowmick discloses a piercer blade (piercing heads on piercing beam (13 of Bhowmick)) (Bhowmick, para [0103]).
Modified Bhowmick does not disclose the piercer blade including at least one tang.
However, Beer in figs 4-5 teaches a device including a cutting head (301), the cutting head including piercing member (309) (cutting blades) which has a tang (307) (conical tip protrudes from the side of cutting head) (para [0043]) folding a foil (302) into flaps which are pushed upwards and towards a long side of the dose pocket as the piercer moves upwards (as the cutting head (301) moves into the well, cutting blades 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the piercing blade of Bhowmick by providing a conical head with and cutting blades with at least one tang as taught by Beer in order to open the dose pocket for use (Beer, para [0044]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,357,622 in view of Sun. 
Regarding claim 17, claim 1 of the U.S. Patent disclose a breath-actuated dry powder inhaler with the structure to perform the method steps of Application claim 17, including” (a) opening of a lever or a mouthpiece cap of said inhaler to prime a breath activated mechanism (BAM) by rotation of the lever or the mouthpiece cover from a substantially closed to a substantially open position (the BAM being primed by rotation of a mouthpiece cover from a substantially closed to a substantially open position); (b) 
Claim 17 of the U.S. Patent does not disclose (c) wherein an audible signal is emitted upon movement of the BAM flap to said open position and wherein the audible signal is directly emitted by the movement of the bistable biasing spring, directly emitted by the movement of the BAM flap from a substantially closed position to a substantially open position or is directly emitted by a combination of the movement of the BAM flap and the bistable biasing spring.
However, Sun in figs 19-20 teaches an inhaler including an inhalation-activatable triggering mechanism (para [0059]) comprising a BAM flap (196) (vane) (para [0085]), wherein inhalation effectuates the movement of the BAM flap (196) to an open position (para [0059]), and wherein an audible signal is emitted upon movement of the BAM flap (196) to the open position and wherein the audible signal is directly emitted by movement of the BAM flap (196) from a substantially closed position to a substantially open position (movement the vane (196) to its open position provides audible feedback indicating that a dose has been delivered) (para [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 1 of the U.S. patent by configuring the BAM flap to provide an audible signal directly emitted by 
Regarding claims 20-34, claims 1-16 disclose the limitations of U.S. Patent claims 20-34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Briant et al (2011/0253138) discloses an inhaler generating an audible sound when the dispensing mechanism moves from a primed state to a fired state so that user can get used to the sound while inhaling; and Edwards et al (2003/0150453) discloses an inhaler which generates an audible click when the device has been actuated properly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785